In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00226-CR



          PERRY WAYNE JERDEN, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



     On Appeal from the 402nd Judicial District Court
                  Wood County, Texas
             Trial Court No. 21-398-2011




       Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                MEMORANDUM OPINION
       Perry Wayne Jerden has filed a document through which he attempts to initiate an out of

time direct appeal through this Court. We can determine from his filing that he was convicted in

a jury trial in May 2012. He states that he desired to appeal, but that his appointed attorney did

not pursue the appeal. He now seeks to do so pro se.

       Under the appellate rules, this Court has jurisdiction over a criminal appeal only if a

notice of appeal is filed timely—which would be within thirty days of the date sentence is

imposed (or ninety days if a motion for new trial is timely filed). TEX. R. APP. P. 26.2.

       An out-of-time appeal can be obtained only from the Texas Court of Criminal Appeals

through a writ of habeas corpus returnable to that court as authorized by Article 11.07 of the

Texas Code of Criminal Procedure. See TEX. CODE CRIM. PROC. ANN. art. 11.07 (West Supp.

2013). To provide such relief is not within our power. As we have no jurisdiction over this

attempted appeal, we must dismiss.

       We dismiss the appeal for want of jurisdiction.



                                                     Josh R. Morriss, III
                                                     Chief Justice

Date Submitted:        October 29, 2013
Date Decided:          October 30, 2013

Do Not Publish




                                                 2
3